Wells J.
This case was originally commenced before a justice of the peace, and brought by appeal from the District Court to this Court.
. In New Gloucester v. Danville, 25 Maine R. 492, it was decided, that <§> 13, c. 97, Rev. Stat. has reference merely to actions originated in the District Court.
In the case of Putnam v. Oliver, 28 Maine R. 442, it was also decided, that an action originally commenced before a justice of the peace could not be brought by appeal, from the District Court to this Court.
A. Waterhouse, for plaintiff.
S. W. Robinson, for deiendant.
The eighteenth section of the same chapter gives a remedy to the aggrieved party, in such cases, by exceptions to the opinion of the Judge of the District Court.
The appeal must therefore be dismissed.